Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to the documents received on December 30, 2020.

Drawings
The corrected drawings were received on December 30, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,4-6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by KITAGAWA et al. (US 8,479,963)
In reference to claims 1, 4-6, 9 and 10, KITAGAWA et al. discloses gun 1 comprising: a gun body, the gun body including an air hose nipple 410 coupled to the butt of a handle portion 101 and an upper portion, the upper portion having a top side, a bottom side, a back end 110, and a muzzle end, the gun body being hollow, the muzzle end having a barrel aperture extending 
The claim limitations drawn to the projectile feed belt system are understood to be an arrangement of projectiles intended for use with the gun, and are not considered to further limit the structure of the gun; although, the projectile feed system of KITAGAWA et al. is found to be configured to support and dispense such a feed belt system, particularly a feed belt system having an upper and lower guidewire as shown in figure 15 of KITAGAWA et al..


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA et al. (US 8,479,963) in view of NISHIKAWA et al. (US 2004/0164117).
Regarding claims 2 and 3, KITAGAWA et al. discloses a gun 1 comprising: a gun body, the gun body including an air hose nipple 410 coupled to the butt of a handle portion 101 and an upper portion, the upper portion having a top side, a bottom side, a back end 110, and a muzzle end, the gun body being hollow, the muzzle end having a barrel aperture extending therethrough (figure 2); a pneumatic hammer coupled to the gun body, the pneumatic hammer being coupled within the gun body, the pneumatic hammer having a barrel 120 extending through the barrel aperture; a projectile feeder coupled to the gun body, the projectile feeder comprising a canister 610, a belt feed track (figure 15), and a muzzle 124 having a filleted end that engages a workpiece and an opposing end coupled to the muzzle end of the gun body around the barrel 120, the belt feed track being coupled to an extension of the muzzle and in operational communication with the barrel, and the canister 610 being coupled to the belt feed track; a canister 610 coupled to the handle portion 101 by a canister support, through the belt feed track, and into the muzzle 124, the projectile feed belt configured to support a projectile alignment matrix, of a plurality of projectiles; a trigger 460 coupled to the gun body, the trigger 460 being coupled to the bottom side of the upper portion adjacent the handle portion 101, the trigger 460 being in operational communication with the pneumatic hammer.  

NISHIKAWA et al. teaches a gun 1 comprising: comprises: a handle portion 26 coupled to a body; a pneumatic actuation system including a cylinder 3 within an upper portion of the body, the cylinder 3 having an exhaust port 50 in communication with an exhaust port 55 extending through a top side of the body.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the gun body of KITAGAWA et al. to include an exhaust port in the top side, since paragraph 34 of NISHIKAWA et al. suggests such a modification allows combustion gas from the cylinder to be exhausted from both the cylinder and gun body for the purpose of allowing the pneumatic actuation system of the gun to return to an atmospheric pressure state.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA et al. (US 8,479,963) in view of ISHIZAWA et al. (US 2012/0298712).
With respect to claims 7 and 8, KITAGAWA et al. discloses a projectile feeder coupled to the gun body, the projectile feeder comprising a canister 610, a belt feed track (figure 15), and a muzzle 124 having a filleted end that engages a workpiece and an opposing end coupled to the 
	ISHIZAWA et al. teaches a gun comprising: a projectile feeder 500 coupled to a gun body 100, wherein the projectile feeder 500 includes a belt feed track having a rounded cutout (see diagram below).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the belt feed track of KITAGAWA et al. to include a rounded cutout since figure 1 of ISHIZAWA et al. illustrates that such a modification allows a user to see projectiles loaded within the belt feed track for the purpose of observing feed status of the projectiles.

    PNG
    media_image1.png
    402
    553
    media_image1.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KITAGAWA et al. (US 8,479,963) in view of NISHIKAWA et al. (US 2004/0164117) and ISHIZAWA et al. (US 2012/0298712).
Regarding claim 11, KITAGAWA et al. discloses a gun 1 comprising: a gun body, the gun body including an air hose nipple 410 coupled to the butt of a handle portion 101 and an upper portion, the upper portion having a top side, a bottom side, a back end 110, and a muzzle end, the gun body being hollow, the muzzle end having a barrel aperture extending therethrough (figure 2); a pneumatic hammer coupled to the gun body, the pneumatic hammer being coupled within the gun body, the pneumatic hammer having a barrel 120 extending through the barrel aperture; a projectile feeder coupled to the gun body, the projectile feeder comprising a canister 610, a belt feed track (figure 15), and a muzzle 124 having a filleted end that engages a workpiece and an opposing end coupled to the muzzle end of the gun body around the barrel 120, the belt feed track being coupled to an extension of the muzzle and in operational communication with the barrel, and the canister 610 being coupled to the belt feed track; a canister 610 coupled to the handle portion 101 by a canister support, through the belt feed track, and into the muzzle 124, the projectile feed belt configured to support a projectile alignment matrix, of a plurality of projectiles; a trigger 460 coupled to the gun body, the trigger 460 being coupled to the bottom side of the upper portion adjacent the handle portion 101, the trigger 460 being in operational communication with the pneumatic hammer.  
The hammer of KITAGAWA et al. further comprises: a reservoir 420 coupled to the handle portion 101 of the gun body; a tube 54 extending between the reservoir 420 and the upper 
NISHIKAWA et al. teaches a gun 1 comprising: comprises: a handle portion 26 coupled to a body; a pneumatic actuation system including a cylinder 3 within an upper portion of the body, the cylinder 3 having an exhaust port 50 in communication with an exhaust port 55 extending through a top side of the body.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the gun body of KITAGAWA et al. to include an exhaust port in the top side, since paragraph 34 of NISHIKAWA et al. suggests such a modification allows combustion gas from the cylinder to be exhausted from both the cylinder and gun body for the purpose of allowing the pneumatic actuation system of the gun to return to an atmospheric pressure state.
While KITAGAWA et al. discloses a projectile feeder a belt feed track (figure 15) coupled to an extension of the muzzle and in operational communication with the barrel as claimed for the purpose of ejecting a projectile, KITAGAWA et al. does not appear to disclose a cutout in the feed track as claimed.
	ISHIZAWA et al. teaches a gun comprising: a projectile feeder 500 coupled to a gun body 100, wherein the projectile feeder 500 includes a belt feed track having a rounded cutout (see diagram above).  It would have been obvious to one having ordinary skill in the art at .

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that the type of projectiles Applicant describes for use with the (nail dowel) gun claimed have patentable weight not considered by Examiner, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, Applicant has not identified specific structural configuration(s) of the projectile feeder, projectile feed belt, muzzle end, nor barrel aperture that would establish a distinction over the prior art to facilitate the use of dowel and nail projectiles as desired by Applicant.  Considering the prior art discloses the structure of the gun claimed, Examiner maintains that the claimed invention is unpatentable as such structure would be capable of dispensing dowels and nails.
Furthermore, Examiner encourages Applicant to consider the cited prior art that teaches the knowledge in the art to collate dowels for the purpose of driving from a gun; as well as, the cited prior art that teaches the knowledge in the art to configure a gun to dispense and drive fasteners (e.g. nails, dowels) of various sizes and/or configurations from a single gun.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
March 30, 2021